In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                           ____________________
                             NO. 09-14-00151-CR
                           ____________________


                     BRITTNEY J. CORMIER, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee

_______________________________________________________           ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 13-16208
________________________________________________________           _____________

                         MEMORANDUM OPINION
      In this appeal, the appellant’s court-appointed appellate counsel submitted a

brief in which counsel contends that no arguable grounds can be advanced in

Brittney J. Cormier’s appeal from her conviction for burglary of a habitation. See

Tex. Penal Code Ann. § 30.02 (West 2011). Based on our review of the record, we

agree that no arguable issues exist to support Cormier’s appeal. See Anders v.

California, 386 U.S. 738, 744 (1967).

                                          1
      In carrying out a plea bargain agreement, Cormier pled guilty to burglary of

a habitation, a second degree felony. See Tex. Penal Code Ann. § 30.02(a)(3),

(c)(2). Under the terms of Cormier’s plea agreement, the trial court deferred the

adjudication of Cormier’s guilt, placed Cormier on community supervision for

seven years, and assessed a fine of $750.00. Approximately one year later, the

State filed a motion asking the trial court to revoke its decision placing Cormier on

community supervision. During the hearing on the State’s motion, Cormier pled

“true” to violating one of the terms of the trial court’s community supervision

order. The trial court granted the State’s motion to revoke and sentenced Cormier

to five years in prison.

      On appeal, Cormier’s counsel filed a brief presenting counsel’s professional

evaluation of the record; in the brief, Cormier’s counsel concludes that Cormier’s

appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). We granted an extension of time to allow Cormier to file a

pro se brief; however, she did not file a response.

      After reviewing the appellate record and the Anders brief filed by Cormier’s

counsel, we agree with counsel’s conclusion that any appeal would be frivolous.

Consequently, we need not order the appointment of new counsel to re-brief




                                          2
Cormier’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court’s judgment. 1

      AFFIRMED.

                                                 _________________________
                                                       HOLLIS HORTON
                                                           Justice

Submitted on October 1, 2014
Opinion Delivered October 8, 2014
Do Not Publish

Before Kreger, Horton, and Johnson JJ.




      1
        Cormier may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3